Citation Nr: 1048235	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a respiratory 
disability, to include as secondary to a cardiac disability.

3.  Entitlement to service connection for scars, to include as 
secondary to a cardiac disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that denied service connection 
for a cardiac disability, a respiratory disability, and scars.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for 
hypertension has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that issue, 
and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A heart disorder, diagnosed as mitral valve replacement for 
mitral regurgitation, secondary to mitral valve prolapse with 
bioprosthetic mitral valve, and atrial fibrillation, was not 
shown to have had onset during service; a cardiac disorder was 
not manifest to a compensable degree within one year of 
separation from service; and a heart disorder was first 
documented after service, and is not shown to be related to an 
injury, disease, or event of service origin.
2.  Service connection for a cardiac disability has not been 
established as a predicate for the claim of secondary service 
connection for a respiratory disability and a respiratory 
disability is not shown to have been incurred in or aggravated by 
service or to be due to any disease or injury incurred in or 
aggravated by service.

3.  Service connection for a cardiac disability has not been 
established as a predicate for the claim of secondary service 
connection for surgical scars and the scars are not shown to have 
been incurred in or aggravated by service or to be due to any 
disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  A cardiac disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A respiratory disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

3.  Surgical scars were not incurred in or aggravated by service, 
and is not proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in February 2008; rating decision in September 2008; and a 
statement of the case in January 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claims herein decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of the 
parties in obtaining the evidence.  The Board finds that any 
defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for heart disease, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The service medical records show that on entrance examination the 
Veteran's blood pressure was 160/80.  The examiner diagnosed 
moderate hypertension with low diastolic pressure.  On separation 
examination in October 1952, the Veteran's blood pressure was 
160/80.  The examiner diagnosed a systolic apical murmur, heard 
after exercise and on expiration.  The examiner noted that it was 
asymptomatic and probably functional.  

After service, a private medical report in November 1979 recorded 
a medical history of heart murmur.  In April 1996, a clinician 
indicated that the Veteran's heart revealed a grade 3/6 
regurgitant systolic murmur at the apex, which radiated to the 
left axial.  The clinician noted that the Veteran had a chronic 
heart murmur for many years.  A May 1997 clinical report shows 
complaints of shortness of breath and a finding of prominent 
systolic murmur.  No acute cardiopulmonary disease was noted.  
Clinical treatment notes in June 2001 disclosed mitral 
regurgitation due mitral valve prolapse and congestive heart 
failure that lead to mitral valve replacement in July 2001.  
Private treatment records after 2007 show findings of a lung 
nodule, mild exertional chest pressure, and fatigue, along with 
diagnoses of atrial fibrillation, mitral regurgitation due to 
mitral valve prolapse, dyspnea, and hypertension.  

On VA cardiological examination in June 2010, the Veteran 
reported onset of symptoms attributed to his heart condition some 
time in 2001, at which time he experienced shortness of breath.  
Current symptoms related to atrial fibrillation included fatigue 
and shortness of breath.  The Veteran related being scheduled for 
an ablation for atrial fibrillation in August 2010, which the 
examiner indicated was common treatment for atrial fibrillation 
not controlled by drug therapy.  The examiner noted that a 1979 
electrocardiogram recorded no abnormalities.  Following a 
physical examination of the Veteran and clinical testing, to 
include chest X-rays and an echocardiogram, the examiner 
diagnosed mitral valve replacement for mitral regurgitation 
secondary to mitral valve prolapse with bioprosthetic mitral 
valve, with estimated METS 7; and secondary atrial fibrillation 
treated with at least two cardioversions with marked relief of 
symptomatology, scheduled for cardiac ablation in August 2008, 
which was current standard treatment.  

The examiner opined that if the murmur heard in service was a 
mitral valve prolapse, a late systolic click would have likely 
been recorded even if not understood by the clinicians at the 
time.  The examiner indicated that the fact that the Veteran was 
hypertensive, clearly increased the probability that a "click" 
sound would have been present if mitral valve prolapse was 
diagnosable in service.  The examiner explained that hypertension 
involved an increase in systemic vascular resistance that 
characteristically would increase mitral regurgitation such that 
prolapse, if present, would more likely be recognized by the 
presence of a mid-systolic or even early systolic click.  The 
greater the degree of hypertension, the more likely the so-called 
mid systolic click is to be heard early in systole, and the 
examiner stated that he could not find anything in the claims 
file to suggest that a click was ever heard at those times or 
that the murmur increased in intensity, which would make the 
likelihood of mitral valve prolapse unlikely and in the opinion 
of the examiner, make it unlikely that the murmur was reflective 
of mitral valve prolapse in service, nor was there any a record 
to suggest that it was present within one year from service 
discharge.  Therefore the systolic murmur recorded while the 
Veteran was in service, particularly after exercise and 
expiration, was not as likely as not meaning reaching a 
probability of 50 percent or greater, reflective of mitral valve 
prolapse, which ultimately developed into mitral valve 
regurgitation.  

On examination the Veteran's lungs were noted to be clear, with 
no evidence of rales, ronchi, wheezes, squeaks, or rubs.  On 
general ausculatation there was no evidence of an ejection click.  
The examiner did not find evidence of a systolic, or a diastolic 
murmur, nor S3 or S4, and the rhythm heart rate was 87 with only 
occasional irregularity suggesting the presence of a PVC.  There 
was no evidence of hepatosplenomegaly or peripheral edema.  The 
examiner diagnosed a solitary nodule in the peripheral lung 
fields, which did not represent any active pulmonary disease 
capable of causing any pulmonary symptoms.  The examiner opined 
that the Veteran's dyspnea was secondary to rapid uncontrolled 
heart rate, typical of atrial fibrillation.  The left ventricle 
had a sharply reduced filling time meaning that the blood 
returning to the left atrium and left ventricle which is pumped 
out into the general circuit was reduced, causing congestion in 
the lungs from which that blood came into the atrium.  When the 
lungs became congested, there was a loss of compliance which was 
reflected symptomatically by dyspnea, particularly on exertion 
and to a lesser extent at rest and in the worse of circumstances 
even orthopnea on paroxysmal nocturnal dyspnea.  The examiner 
also diagnosed a mid-sternotomy scar, totally asymptomatic and 
having no physiologic impact.  

Cardiac Disability

The Veteran contends that he developed his current cardiac 
disability in service.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered and whether the evidence is 
admissible.  Competency is distinguished from credibility, which 
is the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

The service medical records show that on separation examination 
in October 1952, the examiner diagnosed a systolic apical murmur.  
The examiner noted that it was asymptomatic and probably 
functional.  The Veteran's current cardiac disability has been 
diagnosed as mitral valve replacement for mitral regurgitation 
secondary to mitral valve prolapse with bioprosthetic mitral 
valve and atrial fibrillation.  The Board finds that the 
Veteran's currently diagnosed cardiac condition was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.  As chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is required 
to support the claim.  38 C.F.R. § 3.303(b) (2010).

After service, treatment records starting in 1979 show findings 
consistent with a heart murmur, but no acute heart disease was 
diagnosed.  Clinical treatment notes in June 2001 disclosed 
mitral regurgitation due mitral valve prolapse and congestive 
heart failure that lead to mitral valve replacement in July 2001.  
Private treatment records after 2007 show findings of atrial 
fibrillation.  The lengthy period without evidence of treatment 
for a cardiac disability weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And as the 
initial documentation of the current cardiac disability is well 
beyond the one-year presumptive period for manifestation of heart 
disease, service connection cannot be established for on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Although the Veteran is competent to describe such symptoms as 
changes in his heart rate, the diagnoses of a mitral valve 
condition and atrial fibrillation, and the medical causation, are 
not subject to lay observation.  The determination as to the 
presence, type, and cause of the currently diagnosed cardiac 
condition is medical in nature and not capable of lay 
observation.  The relationship of the current mitral valve 
disability and atrial fibrillation to service is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses 
of atrial fibrillation and a mitral valve disability were based 
on diagnostic tests, to include an echocardiogram.  Therefore, 
mitral valve replacement for mitral regurgitation secondary to 
mitral valve prolapse with bioprosthetic mitral valve, and atrial 
fibrillation, are not simple medical conditions that a lay person 
is competent to identify as a lay person is not qualified through 
education, training, or experience to interpret diagnostic tests.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current cardiac disability, first shown after 
service, and an injury, disease, or event in service is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
cardiac disability was caused or aggravated by service, as a 
medical opinion is necessary to establish such a finding.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA obtained a medical opinion addressing the Veteran's 
contentions.  However, the competent medical evidence does not 
associate the Veteran's cardiac disability with service.  The 
examiner provided an opinion with regard to onset of the 
currently diagnosed heart disability and its relationship, if 
any, to service, to include the systolic apical murmur noted on 
separation from service.  The examiner opined that if the murmur 
heard in service was a mitral valve prolapse, a late systolic 
click would have likely been recorded on separation from service, 
even if not understood by the clinicians at the time.  The 
examiner indicated that the fact that the Veteran was 
hypertensive clearly increased the probability that a "click" 
sound would have been present if mitral valve prolapse was 
diagnosable in service.  The examiner explained that hypertension 
involved an increase in systemic vascular resistance that 
characteristically would increase mitral regurgitation such that 
prolapse, if present, would more likely be recognized by the 
presence of a mid-systolic or even early systolic click.  The 
greater the degree of hypertension, the more likely the so-called 
mid systolic click is to be heard early in systole, and the 
examiner stated that he could not find anything in the claims 
file to suggest that a click was ever heard at those times or 
that the murmur increased in intensity, which would make the 
likelihood of mitral valve prolapse unlikely and in the opinion 
of the examiner, make it unlikely that the murmur was reflective 
of mitral valve prolapse in service, nor was there any a record 
to suggest that it was present within one year from service 
discharge.  The examiner noted that a 1979 electrocardiogram 
recorded no abnormalities.  Therefore the systolic murmur 
recorded while the Veteran was in service, particularly after 
exercise and expiration, was not as likely as not reflective of 
mitral valve prolapse, which ultimately developed into mitral 
valve regurgitation.  

The Board finds that the competent medical evidence does not 
relate the Veteran's current cardiac disability, by causation or 
by aggravation, to his service; and the evidence does not show 
that mitral valve replacement for mitral regurgitation secondary 
to mitral valve prolapse with bioprosthetic mitral valve and 
atrial fibrillation manifested within any applicable presumptive 
period for heart disease.  

Accordingly, the Board finds that the criteria for service 
connection for a cardiac disability have not been met.  The 
preponderance of the evidence is against the claim and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability and Scars

The Veteran also claims service connection for a respiratory 
disability and surgical scars as secondary to the cardiac 
disability.

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection includes the concept of aggravation of a nonservice-
connected disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Veteran maintains that his surgical scars and a respiratory 
disability were caused or aggravated by his cardiac disability.  
A claim for secondary service connection requires an established 
service-connected disability.  As the claim of service connection 
for cardiac disability has been denied, the Board finds no legal 
or factual merit to the claims of secondary service connection 
for a respiratory disability and surgical scars.

Furthermore, it is not argued and the record does not show a 
respiratory disability and surgical scars were present in 
service.  At the October 1952 separation examination, the lungs 
and chest examination was normal and no scars or respiratory 
disability were noted.  A respiratory disability and surgical 
scars were first shown many years after separation from service.  
In addition, the competent evidence of record does not relate 
those disability to any disease or injury incurred in or 
aggravated by service and the competent evidence does not show 
that a respiratory disability or surgical scars were incurred in 
or aggravated by service.  The Veteran himself does not allege 
that those disabilities were incurred in or aggravated by 
service.  Therefore, the Board finds that service connection on a 
direct basis cannot be granted because the competent evidence 
does not relate any respiratory disability or surgical scars to 
the Veteran's service.

Therefore, the Board finds that the preponderance of the evidence 
is against the claims for service connection for a respiratory 
disability and surgical scars, and those claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a cardiac disability is denied.

Service connection for a respiratory disability, to include as 
secondary to a cardiac disability, is denied.

Service connection for surgical scars, to include as secondary to 
a cardiac disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


